Rothrock, Oh. J.
1. TAX SALE statute of wSeíutTIguist0 run‘ I. The plaintiff claims title to the property under a tax deed which was filed for record on the twenty-second day of May, 1873. The deed wTas N' •> J ’ based upon a sale made in October, 1868, for the delinquent taxes of 1867. The defendant claims title under a tax deed executed August 6, 1861s which was made pursuant to a tax sale held in August, 1863, for the delinquent taxes of 18.57 and 1858.
The material question in the case arises ujDon the statute of • limitations. The property in controversy is a narrow strip of land, situated between a lot owned by the defendant and a street of the city. In the year 1873, the defendant set out a row of shade trees along the land in dispute, and adjoining the street. Nearly all of the trees were within the line of the street. Afterwards, and within five years from the filing of plaintiff’s deed for record, the defendant improved the land in controversy and the lot adjoining it, by putting a residence building thereon, and building fences and making other improvements. Both tracts were improved together. The porch in front of the house, and the fence including the front yard, were built on the land in dispute'.
This action was not commenced until June, 1882. The purchaser at the tax sale under which plaintiff claims might have taken a deed for the property in October, 1871. The _ preponderance of the evidence is to the effect that no visible improvements were made by the defendant on the land in controversy within five years from that time. But we have held that the statute of limitations does not commence to run against the original owner under such a state of facts until the deed is executed and filed for record. Ex'r of Griffith v. Carter, decided at the present term. (See ante, p. 193.)
*2052._. sale ÍTdto°/oneother.iortlie 3.--; preregularity?* *204II. It is claimed, however, that the defendant cannot in-*205yoke the aid of the statute of limitations, because the evidence shows that the tax title under which he claims is void. The defendant introduced his tax deed in evidence. It was in proper form, and, under section 784 of the Revision of 1860, and section 897 of the Code, it was presumptive evidence of good title, and that he was vested with all the title and estate of the former owner in and to the land conveyed. It was, therefore, incumbent on the plaintiff to show that the defendant’s deed did not convey the title to the former owner. To do this plaintiff introduced the minute book of the county court of Pottawattamie county for the year 1858, and in it there was no record of any levy of taxes for the year 1858. If we were to concede that the deed was void as to the tax of 1858, it was still a valid con-' veyance for the tax of 1857. But defendant claims that, because the property was described in the tax lists for 1857 as “ 226. 44, ft. E. S. $1,000,” the tax deed was void. This is at most a description of but part of the lot. But it does not appear that the part now in controversy is not embraced in the description. In our opinion, the pre- . sumption of the regularity of the deed prescribed by the law was not overcome by any evidence introduced by the plaintiff.
Affirmed.